DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin (Reg. No. 34,797), Attorney of Record, on June 27, 2022.
The application has been amended as follows: 
IN THE CLAIMS
1. An Electro-Static Discharge (ESD) protection circuit, comprising at least one Thin Film Transistor (TFT) arranged between at least one to-be-protected signal line and a discharging line, wherein a length direction of a channel of the at least one TFT is parallel to an extension direction of the at least one to-be-protected signal line, wherein a width-to-length ratio of the channel of the at least one TFT is less than 0.2; 
wherein the at least one TFT comprises a first TFT and a second TFT, and the discharging line comprises a fifth discharge line, 
a gate electrode and a source electrode of the first TFT are electrically connected to the at least one to-be-protected signal line, a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line, and the gate electrode of the second TFT is electrically connected to the fifth discharge line.

3. The ESD protection circuit according to claim 1, wherein the at least one to-be-protected signal line [[is]]comprises a data line or a gate line.

10. The ESD protection circuit according to claim 1, wherein the at least one to-be-protected signal [[lines]]line comprises a first to-be-protected signal line and a second to-be-protected signal line that are arranged side by side in a row direction or a column direction, the first to-be-protected signal line and [[a]]the second to-be-protected signal line being adjacent to each other, the first TFT is electrically connected to the first to-be-protected signal line and the second TFT is electrically connected to the second to-be-protected signal line, and the first TFT and the second TFT are respectively arranged on two sides of the fifth discharge line.

12. The ESD protection circuit according to claim 1, wherein an active layer of the at least one TFT is made of oxide semiconductor, amorphous silicon, or low temperature polysilicon.

13. The ESD protection circuit according to claim 1, wherein an insulation thin film is arranged on the channel of the at least one TFT.

14. A display panel, comprisingan Electro-Static Discharge (ESD) protection circuit, wherein theESD protection circuit comprises: 
at least one Thin Film Transistor (TFT) arranged between at least one to-be-protected signal line and a discharging line, wherein a length direction of a channel of the at least one TFT is parallel to an extension direction of the at least one to-be-protected signal line, wherein a width-to-length ratio of the channel of the at least one TFT is less than 0.2; 
wherein the at least one TFT[[s]] comprises a first TFT and a second TFT, and the discharging line comprises a fifth discharge line, 
a gate electrode and a source electrode of the first TFT are electrically connected to the at least one to-be-protected signal line, a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line, and the gate electrode of the second TFT is electrically connected to the fifth discharge line.

16. A display device, comprising [[the]]a display panel, wherein the display panel comprises [[a]]an Electro-Static Discharge (ESD) protection circuit, wherein the ESD protection circuit comprises: 
[[a]]at least one Thin Film Transistor (TFT) arranged between [[a]]at least one to-be-protected signal line and a discharging line, wherein a length direction of a channel of the at least one TFT is parallel to an extension direction of the at least one to-be-protected signal line, wherein a width-to-length ratio of the channel of the at least one TFT is less than 0.2; 
wherein the at least one TFT[[s]] comprises a first TFT and a second TFT, and the discharging line comprises a fifth discharge line, 
a gate electrode and a source electrode of the first TFT are electrically connected to the at least one to-be-protected signal line, a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line, and the gate electrode of the second TFT is electrically connected to the fifth discharge line.

18. The display panel according to claim [[16]]14, wherein the at least one to-be-protected signal line [[is]]comprises a data line or a gate line.

Election/Restrictions
Claims 1, 3 and 10-13 are allowable. Claims 14, 16 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on October 18, 2021, is hereby withdrawn and claims 14, 16 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3, 10-14, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3 and 10-13 are allowed because the prior art of record, individually or in combination, does not teach or suggest “a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line” in combination with other limitations as recited in claim 1.
Claims 14 and 18 are allowed because the prior art of record, individually or in combination, does not teach or suggest “a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line” in combination with other limitations as recited in claim 14.
Claim 16 is allowed because the prior art of record, individually or in combination, does not teach or suggest “a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line” in combination with other limitations as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811